Citation Nr: 1543831	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  12-24 156	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1967 to July 1969.  His service decorations include the Combat Infantryman Badge  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego California and Montgomery, Alabama. 

An August 2009 rating decision granted service-connection for bilateral hearing loss, and assigned an initial noncompensable rating.  Within one year of the August 2009 rating decision, new and material evidence, in the form of VA medical evidence and the Veteran's lay statements, was received in May 2010.  Specifically, the VA treatment records and lay statements indicated that the Veteran now required and was fitted for hearing aids.  The AOJ construed the Veteran's statements regarding the need for hearing aids as a claim for an increased rating.  In a September 2010 rating decision, the AOJ adjudicated the increased rating claim, but did not address whether the May 2010 evidence constituted new and material evidence.  As evidence received in May 2010 was received within one year of the August 2009 rating decision and was new and material, it prevented the August 2009 rating decision from becoming final.  Accordingly, the current appeal for an increased rating for bilateral hearing loss relates back to the August 2009 rating decision, which granted service-connection and assigned the initial noncompensable rating.  See 38 C.F.R. § 3.156(b) (2015) (stating that if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim).  See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in April 2015.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the record suggests that there are outstanding VA and private treatment records.  The record indicates that the Veteran has applied for VA vocational rehabilitation on at least two occasions, most recently in October 2014.  While the record contains a February 2009 Vocational Rehabilitation Assessment, it does not contain the Veteran's complete vocational rehabilitation records or any records in connection with his October 2014 claim.  Additionally, VA treatment records indicate that the Veteran received private treatment.  Specifically, an August 2005 VA treatment record noted that the Veteran received treatment and medication from a private physician.  The record did not indicate what the Veteran received treatment for, but the Board cannot exclude the possibility it could be relevant to the pending appeals.  Additionally, a July 2009 VA treatment record indicates that the Veteran had an audiogram conducted in June 2009 at a private hospital.  As the above referenced treatment records are not associated with the record and may contain relevant evidence, on remand the outstanding records should be obtained.  Schafrath v. Derwinski, 1 Vet. App. 589, 593-94 (1991) (noting duty to assist requires effort to secure records that are potentially relevant); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits").  

Additionally, the Veteran was provided a VA examination to assess the etiology of his tinnitus in December 2014.  With regard to whether the Veteran's tinnitus was secondary to his service-connected hearing loss, the examiner opined that based on the timeframe of onset the examiner could not determine whether the Veteran's tinnitus was related to his service-connected hearing loss or another medical condition or environmental factor.  While the examiner stated that an opinion could not be rendered without speculation regarding whether the Veteran's tinnitus was caused by his service-connected hearing loss, he did address whether an opinion could be rendered regarding whether tinnitus was aggravated by the Veteran's service-connected hearing loss.  Accordingly, on remand an addendum opinion addressing the etiology of the Veteran's tinnitus is required.  See  El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b).)

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from December 2014 to present, and all outstanding VA treatment records, to include the Veteran's vocational rehabilitation records.

2.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding treatment records for any disability on appeal, to include treatment from his private physician and his June 2009 private audiogram.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If any private records are identified but not obtained the RO should inform the Veteran of (1) the identity of the evidence sought, (2) the steps taken to obtain the evidence, (3) that the claim will be rating based on the evidence available, and (4) that if the evidence is later obtained, the claim may be readjudicated.

3.  Thereafter, obtain an addendum opinion from the VA audiologist who conducted the December 2014 VA examination, or, if unavailable, another appropriate audiologist.  If the audiologist determines that an additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The examiner should address the following:

a.  Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's tinnitus began in service, was caused by service, or is otherwise etiologically related to active service, to include his in-service acoustic trauma.

In so opining, the examiner should address the Veteran's testimony at his April 2015 hearing testimony regarding his in-service and post-service symptomatology.

b.  If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's tinnitus was caused or aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected bilateral hearing loss. 

The examiner is remaindered that that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b).  See  El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Finally, readjudicate the claims. If any benefit is not granted in full, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




